 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 1 of 25 PageID #: 179




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ERIN BULFIN,                                  )
                                              )
       Plaintiff,                             )
                                              )
vs.                                           )        Case No.       4:20-cv-00689-JMB
                                              )
BECKY RAINWATER,RENITA                        )
HAWKINS,MARYANNE WILLIS,                      )
VANESSA DURIS,PHILIP                          )
WAGENKNECHT and ST. LOUIS                     )
COUNTY,                                       )
                                              )
       Defendants.                            )


      DEFENDANT DR.PHILIP WAGENKNECHT'S ANSWER TO PLAINTIFF'S
                      COMPLAINT FOR DAMAGES

       Comes now Defendant, Dr. Philip Wagenknecht, and for his Answer to Plaintiff's

Complaint for Damages, states as follows:

                               ANSWER TO NATURE OF CASE

        1.     Defendant denies the allegations of Paragraph 1.

                                     ANSWER TO PARTIES

       2.      Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 2, and therefore holds Plaintiff to strict proof thereof.

       3.      Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 3, and therefore holds Plaintiff to strict proof thereof.

       4.      Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 4, and therefore holds Plaintiff to strict proof thereof.
 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 2 of 25 PageID #: 180




        5.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 5, and therefore holds Plaintiff to strict proof thereof.

       6.      Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 6, and therefore holds Plaintiff to strict proof thereof.

       7.      Defendant denies any acts of negligence or otherwise as alleged in the Complaint.

Defendant otherwise admits the allegations of Paragraph 7.

       8.      Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 8, and therefore holds Plaintiff to strict proof thereof

                         ANSWER TO JURISDICTION AND VENUE

       9.      Defendant makes no answer to Paragraph 9 to the extent it states a legal

conclusion not facts to which no answer is required.

        10.    Defendant makes no answer to Paragraph 10 to the extent it states a legal

conclusion not facts to which no answer is required. Defendant further denies the events giving

rise to any claim as alleged by Plaintiff.

                          ANSWER TO FACTUAL ALLEGATIONS

        1 1.   Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 11, and therefore holds Plaintiff to strict proof thereof.

        12.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 12, and therefore holds Plaintiff to strict proof thereof.

        13.     Defendant admits the allegations of Paragraph 13.

        14.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 14, and therefore holds Plaintiff to strict proof thereof.




                                                  2
 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 3 of 25 PageID #: 181




        15.    Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 15, and therefore holds Plaintiff to strict proof thereof

        16.    Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 16, and therefore holds Plaintiff to strict proof thereof.

        17.    Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 17, and therefore holds Plaintiff to strict proof thereof.

        18.    Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 18, and therefore holds Plaintiff to strict proof thereof

        19.    Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 19, and therefore holds Plaintiff to strict proof thereof.

       20.     Defendant denies he was employed by St. Louis County but otherwise admits the

remaining allegations of Paragraph 20.

       21.     Defendant denies the allegations of Paragraph 21.

       22.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 22, and therefore holds Plaintiff to strict proof thereof

       23.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 23, and therefore holds Plaintiff to strict proof thereof

       24.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 24, and therefore holds Plaintiff to strict proof thereof.

       25.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 25, and therefore holds Plaintiff to strict proof thereof

        26.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 26, and therefore holds Plaintiff to strict proof thereof



                                                  3
 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 4 of 25 PageID #: 182




       27.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 27, and therefore holds Plaintiff to strict proofthereof

       28.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 28, and therefore holds Plaintiff to strict proof thereof

       29.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 29, and therefore holds Plaintiff to strict proof thereof

       30.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 30, and therefore holds Plaintiff to strict proof thereof

       31.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 31, and therefore holds Plaintiff to strict proof thereof

       32.     Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 32, and therefore holds Plaintiff to strict proof thereof

       33.     Defendant makes no answer to Paragraph 33 to the extent it states a legal

conclusion not facts to which no answer is required.

       34.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 34, and therefore holds Plaintiff to strict proof thereof

       35.     Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 35, and therefore holds Plaintiff to strict proof thereof

        36.    Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 36, and therefore holds Plaintiff to strict proof thereof

       37.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 37, and therefore holds Plaintiff to strict proof thereof




                                                 4
 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 5 of 25 PageID #: 183




       38.     Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 38, and therefore holds Plaintiff to strict proof thereof.

       39.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 39, and therefore holds Plaintiff to strict proof thereof

       40.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 40, and therefore holds Plaintiff to strict proof thereof.

       41.     Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 41, and therefore holds Plaintiff to strict proof thereof.

       42.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 42, and therefore holds Plaintiff to strict proof thereof.

       43.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 43, and therefore holds Plaintiff to strict proof thereof

        44.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 44, and therefore holds Plaintiff to strict proof thereof.

        45.     Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 45, and therefore holds Plaintiff to strict proof thereof.

        46.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 46, and therefore holds Plaintiff to strict proof thereof.

        47.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 47, and therefore holds Plaintiff to strict proof thereof

        48.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 48, and therefore holds Plaintiff to strict proof thereof




                                                   5
 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 6 of 25 PageID #: 184




        49.     Defendant makes no answer to Paragraph 49 to the extent it states a legal

conclusion not facts to which no answer is required.

        50.    Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 50, and therefore holds Plaintiff to strict proof thereof.

       51.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 51, and therefore holds Plaintiff to strict proof thereof.

       52.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 52, and therefore holds Plaintiff to strict proof thereof.

       53.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 53, and therefore holds Plaintiff to strict proof thereof.

       54.     Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 54, and therefore holds Plaintiff to strict proof thereof.

       55.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 55, and therefore holds Plaintiff to strict proof thereof.

       56.     Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 56, and therefore holds Plaintiff to strict proof thereof.

       57.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 57, and therefore holds Plaintiff to strict proof thereof.

       58.     Defendant is without sufficient knowledge and infonnation to admit or deny the

allegations ofParagraph 58, and therefore holds Plaintiff to strict proof thereof.

       59.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 59, and therefore holds Plaintiff to strict proof thereof.




                                                  6
 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 7 of 25 PageID #: 185




       60.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 60, and therefore holds Plaintiff to strict proof thereof

       61.     Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 61, and therefore holds Plaintiff to strict proof thereof

       62.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 62, and therefore holds Plaintiff to strict proofthereof

       63.     Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 63, and therefore holds Plaintiff to strict proof thereof

       64.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 64, and therefore holds Plaintiff to strict proof thereof

       65.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 65, and therefore holds Plaintiff to strict proof thereof

       66.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 66, and therefore holds Plaintiff to strict proof thereof.

       67.     Defendant makes no answer to Paragraph 67 to the extent it states a legal

conclusion not facts to which no answer is required.

       68.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 68, and therefore holds Plaintiff to strict proof thereof.

       69.     Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 69, and therefore holds Plaintiff to strict proofthereof

       70.     Defendant denies the allegations of Paragraph 70.

       71.     Defendant denies the allegations of Paragraph 71.




                                                  7
 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 8 of 25 PageID #: 186




       72.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 72, and therefore holds Plaintiff to strict proof thereof.

       73.     Defendant denies the allegations ofParagraph 73.

       74.     Defendant denies the allegations of Paragraph 74.

       75.     Defendant denies the allegations of Paragraph 75.

       76.     Defendant denies the allegations of Paragraph 76.

       77.     Defendant denies the allegations of Paragraph 77.

       78.     Defendant denies the allegations ofParagraph 78.

       79.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 79, and therefore holds Plaintiff to strict proof thereof.

       80.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 80, and therefore holds Plaintiff to strict proof thereof.

        81.    Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 81, and therefore holds Plaintiff to strict proof thereof

        82.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 82, and therefore holds Plaintiff to strict proof thereof.

        83.     Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 83, and therefore holds Plaintiff to strict proof thereof

        84.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 84, and therefore holds Plaintiff to strict proof thereof

        85.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 85, and therefore holds Plaintiff to strict proof thereof




                                                  8
 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 9 of 25 PageID #: 187




        86.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 86, and therefore holds Plaintiff to strict proof thereof.

        87.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 87, and therefore holds Plaintiff to strict proof thereof

        88.     Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 88, and therefore holds Plaintiff to strict proof thereof

        89.     Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 89, and therefore holds Plaintiff to strict proof thereof

       90.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 90, and therefore holds Plaintiff to strict proof thereof

       91.     Defendant is without sufficient knowledge and infounation to admit or deny the

allegations of Paragraph 91, and therefore holds Plaintiff to strict proof thereof

       92.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 92, and therefore holds Plaintiff to strict proof thereof

       93.     Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 93, and therefore holds Plaintiff to strict proof thereof

       94.     Defendant denies this allegation as to Dr. Wagenknecht. Defendant is without

sufficient knowledge and information to admit or deny the remaining allegations of Paragraph

94, and therefore holds Plaintiff to strict proof thereof

       95.     Defendant denies this allegation as to Dr. Wagenknecht. Defendant is without

sufficient knowledge and information to admit or deny the remaining allegations of Paragraph

95, and therefore holds Plaintiff to strict proof thereof




                                                  9
 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 10 of 25 PageID #: 188




        96.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 96, and therefore holds Plaintiff to strict proof thereof.

       97.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 97, and therefore holds Plaintiff to strict proof thereof

       98.     Defendant denies this allegation as to Dr. Wagenknecht. Defendant is without

sufficient knowledge and information to admit or deny the remaining allegations of Paragraph

98, and therefore holds Plaintiff to strict proof thereof

       99.     Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 99, and therefore holds Plaintiff to strict proof thereof.

        100.   Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 100, and therefore holds Plaintiff to strict proof thereof

        101.    Defendant denies the allegations ofParagraph 101.

        102.    Defendant denies the allegations of Paragraph 102.

        103.    Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 103, and therefore holds Plaintiff to strict proof thereof.

        104.    Defendant makes no answer to Paragraph 104 to the extent it states a legal

conclusion not facts to which no answer is required.

        105.    Defendant makes no answer to Paragraph 105 to the extent it states a legal

conclusion not facts to which no answer is required.

        106.    Defendant makes no answer to Paragraph 106 to the extent it states a legal

conclusion not facts to which no answer is required.

        107.    Defendant makes no answer to Paragraph 107 to the extent it states a legal

conclusion not facts to which no answer is required.



                                                  10
Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 11 of 25 PageID #: 189




        108.    Defendant makes no answer to Paragraph 108 to the extent it states a legal

conclusion not facts to which no answer is required.

        109.    Defendant makes no answer to Paragraph 109 to the extent it states a legal

conclusion not facts to which no answer is required.

        1 10.   Defendant denies this allegation as to Dr. Wagenknecht. Defendant is without

sufficient knowledge and information to admit or deny the remaining allegations of Paragraph

1 10, and therefore holds Plaintiff to strict proof thereof

        1 11.   Defendant denies this allegation as to Dr. Wagenknecht. Defendant is without

sufficient knowledge and information to admit or deny the remaining allegations of Paragraph

111, and therefore holds Plaintiff to strict proof thereof

        1 12.   Defendant denies this allegation as to Dr. Wagenknecht. Defendant is without

sufficient knowledge and information to admit or deny the remaining allegations of Paragraph

1 12, and therefore holds Plaintiff to strict proof thereof

        1 13.   Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 113, and therefore holds Plaintiff to strict proof thereof

        1 14.   Defendant is without sufficient knowledge and information to admit or deny the

allegations of Paragraph 114, and therefore holds Plaintiff to strict proof thereof.

        1 15.   Defendant admits he was not disciplined or reprimanded. Defendant denies any

misuse of ORE policies and procedures and denies any other allegations of wrongdoing.

Defendant has insufficient information to admit or deny the remaining allegations of Paragraph

1 15, and therefore holds Plaintiff to strict proof thereof




                                                  11
Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 12 of 25 PageID #: 190




                                    REPLY TO COUNT I

       1 16 — 122.     Defendant makes no answer to Count I because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                   REPLY TO COUNT II

       123 — 127.      Defendant makes no answer to Count II because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                   REPLY TO COUNT III

       128 — 133.      Defendant makes no answer to Count III because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                   REPLY TO COUNT IV

       134 — 138.      Defendant makes no answer to Count IV because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                   REPLY TO COUNT V

       139 — 142.      Defendant makes no answer to Count V because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are



                                              12
Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 13 of 25 PageID #: 191




construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                   REPLY TO COUNT VI

       143 — 149.      Defendant makes no answer to Count VI because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                   REPLY TO COUNT VII

       150 — 154.      Defendant makes no answer to Count VII because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                  REPLY TO COUNT VIII

       155 — 160.      Defendant makes no answer to Count VIII because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                   REPLY TO COUNT IX

       161 — 165.      Defendant makes no answer to Count IX because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.




                                               13
 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 14 of 25 PageID #: 192




                                    REPLY TO COUNT X

        166 — 169.     Defendant makes no answer to Count X because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                   REPLY TO COUNT XI

       170 — 176.      Defendant makes no answer to Count XI because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                   REPLY TO COUNT XII

       177 — 181.      Defendant makes no answer to Count XII because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                  REPLY TO COUNT XIII

       182 — 187.      Defendant makes no answer to Count XIII because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                  REPLY TO COUNT XIV

       188 — 192.      Defendant makes no answer to Count XIV because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are



                                              14
 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 15 of 25 PageID #: 193




construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                    REPLY TO COUNT XV

        193 — 196.     Defendant makes no answer to Count XV because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                   REPLY TO COUNT XVI

        197 — 203.     Defendant makes no answer to Count XVI because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                  REPLY TO COUNT XVII

       204 — 210.      Defendant makes no answer to Count XVII because none of the

allegations contained therein are directed against him. To the extent any allegations of said

count are construed as applying to this Defendant, such allegations are denied outright, or denied

due to lack of information.

                                  REPLY TO COUNT XVIII

       211 — 215.      Defendant makes no answer to Count XVIII because none of the

allegations contained therein are directed against him. To the extent any allegations of said

count are construed as applying to this Defendant, such allegations are denied outright, or denied

due to lack of information.




                                                15
Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 16 of 25 PageID #: 194




                                  REPLY TO COUNT XIX

       216 — 223.      Defendant makes no answer to Count XIX because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                   REPLY TO COUNT XX

       224 — 229.      Defendant makes no answer to Count XX because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                  REPLY TO COUNT XXI

       230 — 234.      Defendant makes no answer to Count XXI because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                  REPLY TO COUNT XXII

       235 — 238.      Defendant makes no answer to Count I because none of the allegations

contained therein are directed against him. To the extent any allegations of said count are

construed as applying to this Defendant, such allegations are denied outright, or denied due to

lack of information.

                                ANSWER TO COUNT XXIII

       239.   Defendant re-alleges and incorporates by reference herein his Answers to

Paragraphs 1 through 238 above.



                                              16
 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 17 of 25 PageID #: 195




       240.    Defendant makes no answer to Paragraph 240 to the extent it states a legal

conclusion not facts to which no answer is required.

       241.    Defendant makes no answer to Paragraph 241 to the extent it states a legal

conclusion not facts to which no answer is required.

       242.    Defendant denies the allegations ofParagraph 242.

       243.    Defendant denies the allegations ofParagraph 243.

       244.    Defendant denies the allegations ofParagraph 244

       245.    Defendant denies the allegations of Paragraph 245

                                 ANSWER TO COUNT XXIV

       246.    Defendant re-alleges and incorporates by reference herein his Answers to

Paragraphs 1 through 245 above.

       247.    Defendant makes no answer to Paragraph 247 to the extent it states a legal

conclusion not facts to which no answer is required.

       248.    Defendant denies the allegations of Paragraph 248.

       249.    Defendant denies the allegations ofParagraph 249.

       250.    Defendant denies the allegations of Paragraph 250.

                                  ANSWER TO COUNT XXV

       251.    Defendant re-alleges and incorporates by reference herein his Answers to

Paragraphs 1 through 250 above.

       252.    Defendant is without sufficient knowledge and information to admit or deny the

allegations ofParagraph 252, and therefore holds Plaintiff to strict proof thereof.

       253.    Defendant denies the allegations ofParagraph 253.

       254.    Defendant denies the allegations of Paragraph 254.



                                                 17
Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 18 of 25 PageID #: 196




        255.   Defendant denies the allegations of Paragraph 255.

        256.   Defendant denies the allegations ofParagraph 256.

                                ANSWER TO COUNT XXVI

        257.   Defendant re-alleges and incorporates by reference herein his Answers to

Paragraphs 1 through 256 above.

        258.   Defendant makes no answer to Paragraph 258 to the extent it states a, legal

conclusion not facts to which no answer is required.

        259.   Defendant makes no answer to Paragraph 259 to the extent it states a legal

conclusion not facts to which no answer is required.

        260.   Defendant makes no answer to Paragraph 260 to the extent it states a legal

conclusion not facts to which no answer is required.

        261.   Defendant admits the allegations of Paragraph 261 other than denying any

inference that he was at any time an employee of St. Louis County's Animal Care and Control

facility.

        262.   Defendant denies the allegations of Paragraph 262.

        263.   Defendant denies the allegations ofParagraph 263.

                                ANSWER TO COUNT XXVII

        264.   Defendant re-alleges and incorporates by reference herein his Answers to

Paragraphs 1 through 263 above.

        265.   Defendant denies the allegations of Paragraph 265.

        266.   Defendant denies the allegations of Paragraph 266.

        267.   Defendant denies the allegations of Paragraph 267.

        268.   Defendant denies the allegations of Paragraph 268



                                               18
Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 19 of 25 PageID #: 197




                                ANSWER TO COUNT XXVIII

       269.    Defendant re-alleges and incorporates by reference herein his Answers to

Paragraphs 1 through 268 above.

       270.    Defendant denies the allegations of Paragraph 270.

       271.    Defendant denies the allegations of Paragraph 271

       272.    Defendant denies the allegations of Paragraph 272.

                                  REPLY TO COUNT XXIX

       273 — 279.     Defendant makes no answer to Count XXIX because none of the

allegations contained therein are directed against him. To the extent any allegations of said

count are construed as applying to this Defendant, such allegations are denied outright, or denied

due to lack of information.

                                  REPLY TO COUNT XXX

       280 — 288.     Defendant makes no answer to Count XXX because none of the

allegations contained therein are directed against him. To the extent any allegations of said

count are construed as applying to this Defendant, such allegations are denied outright, or denied

due to lack of information.

                                 AFFIRMATIVE DEFENSES

       Comes now Defendant Philip Wagenknecht and for his affirmative defenses, states as

follows:

       1.      To the extent any of the allegations contained in Plaintiff's Complaint are not

heretofore admitted, denied, or otherwise answered, Defendant denies any and all remaining

allegations.




                                                19
 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 20 of 25 PageID #: 198




        2.     Plaintiff's Complaint fails to state a claim for which relief can be granted pursuant

to Federal Rule of Civil Procedure 12(b)(6).

        3.     Plaintiff fails to state a claim establishing any policy or custom to trigger liability

under 42 U.S.C. §1983. See Bd. Of Cty. Comm'rs ofBryan City, Okl. V Brown, 520 U.S. 397

(1997).

        4.     Plaintiff fails to state a claim under 42 U.S.C. §1983 in that Plaintiff fails to allege

facts showing Defendant was deliberately indifferent to the surrender, transfer, and

relinquishment of Plaintiff's rights to the dog, particularly in light of both Plaintiff and her

husband's voluntary surrender of the dog and request that the dog be immediately euthanized

after the dog bit the fact of Plaintiff's seven year old child requiring medical treatment to include

stitches.

        5.     Plaintiff fails to state a claim establishing a seizure, trespass, or conversion of any

property interest of the Plaintiff because Plaintiff and her husband surrendered, transferred, and

relinquished any and all rights to the dog. Further, both Plaintiff and her husband authorized the

euthanasia of the dog and adamantly and unequivocally demanded the euthanasia take place

immediately.

       6.      Plaintiff fails to state a claim of intentional infliction of emotional distress

because Plaintiff has not alleged facts sufficient to show Defendant acted in an extreme or

outrageous manger, that Defendant acted intentionally or recklessly, or that any of Defendant's

actions caused Plaintiff emotional distress resulting in bodily harm, or that Defendant's sole

intent was to cause Plaintiff emotional distress.

       7.      Plaintiff fails to state a claim of negligent infliction of emotional distress because

Plaintiff has not alleged facts that support Defendant knew or should have known any of their



                                                    20
 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 21 of 25 PageID #: 199




conduct involved an unreasonable risk of causing distress, nor has Plaintiff alleged facts to

support she has a medically diagnosable mental injury of sufficient severity to be medically

significant.

       8.      Without admitting any liability herein, if Plaintiff suffered any emotional distress

said emotional distress was due to the fact that the dog bit the face of Plaintiff's seven-year old

daughter the day before the surrender of the animal, and said bite of the child required medical

treatment including stitches, and/or because Plaintiff and her husband's decision to surrender and

euthanize the animal caused turmoil within her household and amongst Plaintiff's children.

       9.      Plaintiff fails to state a claim under 42 U.S.C. §1983 because Plaintiff fails to

allege facts sufficient to establish Plaintiff had a Fourth or Fourteenth Amendment right or

property interest in the dog once she and her husband surrendered, transferred, and relinquished

ownership of the dog. Further, both Plaintiff and her husband authorized the euthanasia of the

dog and adamantly and unequivocally demanded the euthanasia take place immediately.

       10.     Plaintiff fails to state a claim of Veterinary Malpractice because Plaintiff fails to

allege facts establishing veterinary care ofthe dog fell below the standard of care.

       1 1.    Missouri is a marital property state and the dog was marital property acquired

during the course ofthe marriage between Plaintiff and her husband, Edward Nea.

       12.     Defendant is entitled to a set-off of all sums received as a result of settlement and

judgments from any party or nonparty which may have liability for any claims arising out of the

alleged incident.

       13.     While continuing to deny any liability, Plaintiff is comparatively at fault for

demanding the dog be euthanized immediately and for failing to surrender the dog herself.




                                                21
Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 22 of 25 PageID #: 200




       14.     Edward Nea is contributorily at fault for surrendering, transferring, and

relinquishing any and all rights to the dog and demanding the dog be euthanized immediately.

       15.     To the extent Plaintiff seeks punitive damages, the claim for punitive damages

violates federal law, Missouri law, and the Constitutions of the United States and the State of

Missouri, including but not limited to the following grounds:

       a      The submission and recovery of punitive damages in this case is prohibited by the

              due process clauses of the Fourth, Fifth, and Fourteenth Amendments to the

              Constitution of the United States and Article I, Section 10 of the Missouri

              Constitution, because the standards employed for determining and reviewing such

              awards do not sufficiently ensure a meaningful individualized assessment of

              deterrence and retribution and because there are no realistic standards or limits

              imposed on the amount of damages awarded.           The imposition of punitive

              damages also is barred by the equal protection clause of the Fourteenth

              Amendment of the United States Constitution and Article I, Section 2 of the

              Missouri Constitution because the standards for determining such awards result in

              disparate results among defendants accused of similar conduct. The imposition of

              punitive damages is also barred by the excessive fines clause of the Eighth

              Amendment to the United States Constitution and Article I, Sec. 21 of the

              Missouri Constitution because they constitute an excessive and disproportionate

              fine under Missouri law.

       b.     Section 537.610 RSMo. Prohibits the award of punitive or exemplary damages on

              any claim against a public entity within the scope of §§ 537.600 to 537.650

              RSMo.



                                               22
Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 23 of 25 PageID #: 201




         16.   The Defendant sued in his individual capacity affirmatively states that he is a

private citizen and was not acting under color of state law and not liable under 42 U.S.C. §1983.

       17.     The Defendant sued in his individual capacity affirmatively states that qualified

immunity applies because his conduct comported with established law and did not violate any of

Plaintiff's clearly established constitutional rights of which a reasonable person would have

known.

       18.     Plaintiffs state law claims against Defendant are barred by official immunity,

sovereign immunity, and the public duty doctrine.

       19.     Defendant affirmatively states that Plaintiff has failed to allege facts showing

Defendant owed a duty to Plaintiff after the surrender, transfer, and relinquishment of the

ownership of the animal.

       20.     Without admitting any liability herein, Defendant states that any injury suffered

by Plaintiff was not caused by Defendant.

       21.     Although Defendant denies that Plaintiff has sustained damages, any award of

compensatory damages would be subject to statutory caps.

       22.     Should it be determined that Plaintiff is entitled to see punitive damages against

Defendant at trial, Defendant demands a bifurcated trial, pursuant to Rule 42(b) of the Federal

Rules of Civil Procedure.

       23.     Defendant reserves the right to introduce evidence on any other defense that may

become appropriate through discovery or independent investigation and specifically reserves the

right to amend his Answer to include additional affirmative defenses at a later time.

       24.     Defendant affirmatively states that the damages allegedly sustained by Plaintiff, if

any, were the result of intervening or superseding causes arising from the acts or omission of



                                                23
 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 24 of 25 PageID #: 202




other persons or entities which Defendant neither controlled nor had the right to control. Such

intervening and superseding causes bars or reduces any liability on the part of Defendant.

       25.     Defendant affirmatively states that Plaintiff has failed to state a claim for

exemplary damages against Defendant in that she has not plead facts showing Defendant acted

with reckless indifference to the rights of others.

       26.     Defendant affirmatively reserves the right to introduce evidence on any other

defense that may become appropriate through discovery or independent investigation and

specifically reserve the right to amend his Answer to include additional affirmative defenses at a

later time.

       27.     Defendant states that Plaintiff has failed to mitigate her damages.

       28.     Defendant states that Plaintiff understood and acknowledged the risk associated

with the animal being euthanized, and Plaintiff assumed those risks.

       29.     Defendant denies that Plaintiff was damaged and denies that he was in any way

negligent, but pleading in the alternative, states that Plaintiff's recoverable damages are limited

to the difference in the fair market value of"Daisy" before and after the alleged incident.

       30.     Defendant states that Plaintiff lacks standing to sue.

        WHEREFORE, having fully answered Plaintiff's Complaint, Defendant Philip

Wagenknecht prays to be dismissed hence with his costs.




                                                 24
 Case: 4:20-cv-00689-JMB Doc. #: 22 Filed: 12/22/20 Page: 25 of 25 PageID #: 203




                                            Ju$-Iin S. Chapell(50954M0)
                                            BROWN & JAMES,P.C.
                                            800 Market Street, Suite 1100
                                            St. Louis, Missouri 63101
                                           (314)242-5231
                                            Fax (314)242-5431
                                            Email: jchapell@bipc.com

                                            Attorneys for Defendant
                                            Philip Wagenknecht



                                CERTIFICATE OF SERVICE

        I hereby certify that on           k 2_ )           , 2020, the foregoing was filed
electronically with the Clerk of Court to be served by operation of the Court's electronic filing
system upon the following: Mr. Daniel J. Kolde, Kolde Law, Attorneys for Plaintiff, P.O. Box
440344, St. Louis, Missouri 63144-9998; Mr. Mark Pedroli, Pedroli Law, LLC, Attorneys for
Plaintiff, The Sevens Building, 7777 Bonhomme, Suite 2100, Clayton, Missouri 63105; Ms.
Catherine M. Robertson, Associate County Counselor, Office of the County Counselor, Attorney
for Defendants Rainwater, Hawkins, Willis, Duris and St. Louis County, 41 S. Central Avenue,
9th Floor, Clayton, Missouri 63105.



JSC:maf:25270244.1




                                               25
